Response to Amendments and Arguments
Applicant’s amendments and arguments filed 12/15/2021 have been fully considered.  In view of applicant’s persuasive arguments as to how instant claim 41 distinguishes over the cited prior art (see pages 10-12 of applicant’s response filed on 12/15/2021), all the rejections have been withdrawn.  Claims 43 and 48, which were previously withdrawn due to an election of species requirement, have been rejoined because each of them requires all the limitations of allowable claim 41.  Accordingly, claims 41-60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639